Title: Robert Walsh to James Madison, 10 February 1831
From: Walsh, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 Feby. 10th 1831
                            
                        
                        
                        The letter in which you directed an alteration of the text of your defence of Mr. Jefferson, did not reach me
                            until after the defence was printed. I regret this circumstance, inasmuch as you wished the change; but I do not think
                            harm has been done. You have ably exonerated the deceased patriot, without giving cause of dissatisfaction to anyone. It
                            gave me particular pleasure to publish the interesting article. Whenever you may be disposed to use the National Gazette,
                            it will at your service.=Several gentlemen has already guessed you to be the defender. I
                            have kept the secret, however & pray that I may not be deemed faithless in case you should be addressed or
                            proclaimed by others. Your manner is known to many. With profound Respect your affectionate servant
                        
                        
                            
                                Robert Walsh
                            
                        
                    